Citation Nr: 0727403	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for a skin disorder, to include dermatitis.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois in which the RO denied an increased 
rating for the veteran's service-connected dermatitis.  
 
This appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
veteran's claim of entitlement to an increased rating for his 
service-connected dermatitis (recharacterized herein by the 
Board as a service-connected skin disorder) discloses a need 
for further development prior to final appellate review.  

In this regard, the Board observes that the veteran 
originally requested service connection for a skin rash of 
the nose, head and "all over [his] body."  See February 
2003 application for compensation.  In connection with his 
claim, the veteran was afforded a VA examination in March 
2003 during which he was found to have plaques with papules 
on areas of his body.  See March 2003 VA examination report.  
The veteran reported that these areas were pruritic; that the 
rash was constant; and that his rash continued to worsen in 
terms of it covering more and more of his skin. Id.  He also 
reported that he was using a prescription cream medication 
for treatment of this rash. Id.  After the veteran's physical 
examination was performed, the examiner diagnosed the veteran 
with dermatitis that she opined was related to the veteran's 
period of service. Id., p. 2.  The examiner did not diagnose 
the veteran with psoriasis.  Thereafter, in an April 2003 
rating decision, the RO granted service connection for 
dermatitis and assigned a 10 percent evaluation effective 
February 7, 2003. 

In a March 2004 statement, the veteran asserted that he 
wanted his service-connected rash and skin condition re-
evaluated as it had dramatically worsened during the previous 
year. See March 2004 statement in support of claim.  
Specifically, the veteran reported that his rash had spread 
all over his body, to include his ears and head. Id.  In 
light of this statement, the veteran was afforded a new VA 
examination in March 2004.  Physical examination at that time 
again revealed plaques over the veteran's body, but without 
papules.  These plaques were located on the veteran's trunk, 
shoulders, legs and left elbow.  The veteran reported that 
the excoriated areas of these regions itched. March 2004 
examination report, 
p. 2.  After the veteran's physical examination was 
completed, the examiner diagnosed him with psoriasis. Id.  
Notably, he did not diagnosis the veteran with dermatitis. 
Id.  In regard to the veteran's psoriasis, the examiner 
indicated that based upon his review of the evidence in the 
veteran's claims file, it was not possible for him to 
ascertain exactly when the psoriasis developed. Id.  He did 
not discuss the veteran's previous diagnosis of dermatitis or 
indicate the severity of this service-connected disorder.  In 
addition, the examiner did not address the relationship, if 
any, between the veteran's service-connected dermatitis and 
his psoriasis.  

Subsequently, VA medical records dated from July 2003 to 
April 2004 were associated with the veteran's claims file.  
These records also reflect a diagnosis of psoriasis rather 
than dermatitis.  When seen on July 8, 2003, the assessment 
was "probable" psoriasis.  Thereafter, in May 2004, the RO 
requested an addendum opinion from the March 2004 examiner.  
As a result, another VA skin examination was scheduled for 
the veteran.  However, the veteran contacted the examiner in 
June 2004 and stated that he wanted a decision made based 
upon the March 2004 examination report and his VA treatment 
records.  In an October 2004 statement, he indicated that he 
did not understand the need to undergo a new VA examination. 
See veteran's statement received in October 2004.  There is 
no evidence in the claim file indicating that the veteran was 
informed of the purpose for the follow-up examination.  The 
RO subsequently denied the veteran's request for an increased 
rating in a Statement of the Case determination on the basis 
that since he failed to report for the scheduled examination, 
an opinion could not be obtained as to whether the diagnosed 
psoriasis was related to the initial grant of service 
connection for dermatitis.  It was noted that dermatitis and 
psoriasis are two separate medical conditions; that the 
veteran is service-connected for dermatitis and not 
psoriasis; and that there was no evidence of record 
indicating that an increased rating was appropriate for the 
veteran's service-connected dermatitis. See September 2004 
rating decision, p. 2.  

It appears that the veteran is under the impression that the 
skin conditions discussed in the March 2003 and March 2004 
examination reports are one-and-the-same and/or that he is 
service-connected for both dermatitis and psoriasis.  A 
review of the record indicates that the veteran's skin 
symptomatology has changed very little over the last several 
years in terms of subjective complaints.  While the March 
2003 examiner found the veteran's symptomatology to be 
indicative of dermatitis, the Board observes that none of the 
veteran's subsequent treatment providers or the March 2004 VA 
examiner diagnosed the veteran with this disorder.  Rather, 
these examiners report that the veteran's current skin 
condition is psoriasis; and all of them failed to address or 
even discuss his previous diagnosis of dermatitis.  The 
above-referenced evidence appears to place the March 2003 
diagnosis into question and/or at least raises the 
possibility that the symptomatology associated with the 
veteran's psoriasis and dermatitis are intertwined. See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandate that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  In light of 
these differing diagnoses with similar subjective 
symptomatology and the fact that there is no medical evidence 
of record that addresses the veteran's diagnoses of 
dermatitis and psoriasis together, the Board feels compelled 
to remand the veteran's claim in order for the veteran to 
once more be afforded the opportunity for a new VA skin 
examination despite his previous failure to appear. See 38 
C.F.R. § 3.655.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board finds that 
further development of the case is necessary.  The case is 
being returned to the RO via the AMC in Washington, D.C.; and 
the VA will notify the veteran if further action on his part 
is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and in compliance Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be scheduled for 
a comprehensive VA dermatological 
examination to determine the current 
severity of his service-connected 
dermatitis.  Notice of the scheduled 
examination must be provided to the 
veteran at his most recent address of 
record, and documented in the claims 
folder.  The veteran must be advised 
that a failure to report for the 
scheduled examination without good cause 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).

The VA examiner assigned to perform this 
examination should be asked to ascertain 
if there is any relationship between the 
veteran's non-service connected 
psoriasis and his service-connected 
dermatitis; and should provide an 
opinion as to whether the veteran's 
symptomatology associated with these 
disorders can be clinically 
distinguished.  If it is not possible to 
separate the effects of the veteran's 
service-connected dermatitis from his 
non-service connected psoriasis, all 
signs and symptoms attributable to the 
veteran's psoriasis must be considered 
in evaluating the veteran's increased 
rating dermatitis claim.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination; and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
specifically be asked to indicate the 
percentage of the veteran's body 
affected by the dermatitis (and 
psoriasis if such symptomatology cannot 
be distinguished), as well as the 
percentage of exposed areas that are 
affected.  
 
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



